PER CURIAM:
This c laim w as s ubmitted f or de cisión b ased u pon t he a negations in t he Notice of Claim and respondent's Answer.
Claimants seeks $2,327.00 for personal property damage as a result of a hot water valve bursting in claimant, David Samuel Hughart’s, dormitory room at Arnold Hall on the West Virginia University, Morgantown campus. In its Answer, respondent admits the validity of the claim and that the amount is fair and reasonable. The Court is aware that respondent does not have a fiscal method for paying claims of this nature; therefore, the claim has been submitted to this Court for determination.
In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $2,327.00.
Award of $2,327.00.